DETAILED ACTION
The instant application having Application No. 16/562687 filed on 09/06/2019 is presented for examination by the examiner.

Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 were amended. Claims 3, 8, 13 and 18 were cancelled. Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are pending.

Examiner acknowledges applicant’s argument/amendment made to claim 10 to overcome the pervious claim objection. The pervious claim objection against claim 10 is withdrawn.

Examiner acknowledges applicant’s argument/amendment made to claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 to overcome the pervious claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The pervious claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph against claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s argument (See Applicant’s remark filed on 12/15/2020) regarding the newly added limitations have been fully considered and not persuasive in view of a new ground of rejections.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 

In this case claim limitations “means for….” (claims 6 and 10) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “determining, transmitting, attempting, detecting, reading, adjusting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 5, 7A, 7B, 9 and their corresponding paragraphs).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JIA et al. (US Patent Publication #2020/0204327 A1).

As per claim 1, JIA discloses “A method of wireless communication, comprising: determining, by a base station, to access a shared communication spectrum, wherein the base station has a wideband capability:” [(par. 0105), The communications interface 403 may be used by the network device 400 to communicate with another communications device, for a wideband code division multiple access (WCDMA).] “transmitting, by the base station, a listen before talk (LBT) structure signal, that announces to one or more neighboring communication devices sharing the shared communication spectrum a current LBT structure of the base station for accessing a portion of the shared communication spectrum, wherein the current LBT structure identifies at least one or more of: 1) a primary channel and one or more secondary channels of one or more channels of the shared communication spectrum configured to be used for communication by the base station. 2) a configuration process to occupy the one or more secondary channels, and 3) a hopping indication that indicates a hopping pattern for the one or more channels;” [(fig. 5), the system bandwidth and RBs are shared by a plurality of terminals. (par. 0153), the network device may send resource scheduling information and frequency hopping information to the terminal. The resource scheduling information is used to indicate the second resource set allocated by the network device to the terminal, and the frequency hopping information is used to indicate a frequency hopping manner associated with the second resource set. Correspondingly, the terminal may perform uplink frequency hopping transmission on a corresponding resource based on scheduling by the network device. Finally, the terminal may perform the uplink transmission on an idle resource block used for the uplink transmission through LBT.] “and attempting, by the base station, to access the shared communication spectrum according to the current LBT structure” [(par. 0153), Finally, the terminal may perform the uplink transmission on an idle resource block used for the uplink transmission through LBT. (par. 0008), A network device may send resource scheduling information and frequency hopping information to a terminal, where the resource scheduling information is used to indicate a second resource set allocated by the network device to the terminal, and the frequency hopping information is used to indicate a frequency hopping pattern associated with the second resource set. Then, the network device may receive an uplink signal sent by the terminal.]

As per claim 2, JIA discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the current LBT structure further includes: identification of a priority of the one or more secondary LBT channels” as [(par. 0153), the network device may send resource scheduling information and frequency hopping information to the terminal. The resource scheduling information is used to indicate the second resource set allocated by the network device to the terminal, and the frequency hopping information is used to indicate a frequency hopping manner associated with the second resource set.]

As per claim 4, JIA discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the hopping indication includes one or more of: a maximum dwell time of the base station for each LBT structure of the hopping pattern: and a next LBT structure expected within the hopping pattern” [(par. 0153), the network device may send resource scheduling information and frequency hopping information to the terminal. The resource scheduling information is used to indicate the second resource set allocated by the network device to the terminal, and the hopping information is used to indicate a frequency hopping manner associated with the second resource set.]

As per claims 6, 7, 9, as [see rejections of claims 1, 2 and 4.]
As per claims 11, 12, 14, as [see rejections of claims 1, 2 and 4.]
As per claims 16, 17, 19, as [see rejections of claims 1, 2 and 4.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIA et al. (US Patent Publication #2020/0204327 A1) in view of LIU (US Patent Publication #2016/0360420 A1).

As per claim 5, JIA discloses “The method of claim 1,” as [see rejection of claim 1.] 
JIA does not explicitly disclose “further including: detecting, by the base station, a neighboring LBT structure signal from one or more neighboring base stations; reading, by the base station, LBT structure information identified by the neighboring LBT structure signal and associated with the one or more neighboring base stations for the shared communication spectrum; and adjusting, by the base station, a current LBT structure to accommodate the LBT structure information of the one or more neighboring base stations”.

However, LIU discloses “further including: detecting, by the base station, a neighboring LBT structure signal from one or more neighboring base stations; reading, by the base station, LBT structure information identified by the neighboring LBT structure signal and associated with the one or more neighboring base stations for the shared communication spectrum; and adjusting, by the base station, a current LBT structure to accommodate the LBT structure information of the one or more neighboring base stations” as [(par. 0086), Returning to FIG. 6, eNB1 610a and eNB2 610b may also communicate with each other over an X2 interface. In some embodiments, eNB1 610a may transmit a listen before talk (LBT) frame schedule to eNB2 610b. Upon receipt of the LBT frame schedule, eNB2 610b can determine whether or not it conflicts with a local LBT frame schedule. If so, eNB2 610b can determine that it is in a frequency reuse configuration and it can utilize the techniques described herein to control the downlink data rate. Alternatively, eNB2 610b can modify its own LBT frame schedule to avoid the conflict and implement time division multiplexing (TDM) for the channel with eNB 1 610a.]

JIA et al. (US Patent Publication #2020/0204327 A1) and LIU (US 2016/0360420 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIU’s teaching into JIA’s teaching. The motivation for making the above modification would be to leverage unlicensed frequency spectrum in order to provide higher data rates and increased bandwidth to its associated mobile devices. (LIU, par. 0004)

claim 10, 15 and 20, as [see rejection of claim 5.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463